Per curiam.

The present dispute is in fact a question of boundary, depending on the lines originally run by George Smith. Considered in this view, the depositions offered are much better evidence than general reputation or hearsay; and the rules of evidence as to pedigree as well as to boundary, are very lax, from the nature of the two cases. It must be obvious, that when the country becomes cleared and in a state of improvement, it is oftentimes difficult to trace the lines of a survey made in early times. The argument ex necessitate rei will therefore apply. Here what was sworn was in the presence of both parties, and though there was no cause then pending in court, the depositions may be read in confirmation of the other evidence given. The depositions were therefore read in evidence.
Verdict pro quer.
[A motion for a new rule to show cause why a new trial should not be had, was afterwards made in December term following, but the court unanimously refused the rule.]